                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHARMAINE TOWANDA DAVIS,                         :           CIVIL ACTION
                                                 :
       Plaintiff,                                :
                                                 :
         v.                                      :
                                                 :           NO. 18-5247
COMMISSIONER OF SOCIAL                           :
SECURITY,                                        :
                                                 :
       Defendant.                                :

                                             ORDER
       AND NOW, this 31st day of October, 2019, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (Doc. No. 10), Defendant’s Response

thereto (Doc. No. 15), Plaintiff’s Reply (Doc. No. 18), Defendant’s Motion to Stay (Doc. No.

19), and Plaintiff’s Response thereto (Doc. No. 20), IT IS HEREBY ORDERED THAT:

       1. Defendant’s Motion to Stay is DENIED;

       2. Plaintiff’s Request for Review is GRANTED;

       3. This matter is REMANDED to the Commissioner of Social Security for further

              proceedings consistent with the accompanying Memorandum Opinion before an ALJ

              other than the one who previously heard it—one who has been properly appointed in

              compliance with the Appointments Clause of the United States Constitution; and

       4. The Clerk of Court shall mark this case CLOSED.
BY THE COURT:



/s/ Marilyn Heffley
MARILYN HEFFLEY
UNITED STATES MAGISTRATE JUDGE




  2
